Exhibit 10.10.4
RESTRICTED STOCK AWARD AGREEMENT
To:                                          Date of Grant:
                                         Number of Shares:                     
     Odyssey Healthcare, Inc., a Delaware corporation (the “Company”), is
pleased to grant you an award (the “Plan Award”) consisting of an aggregate of
___ shares (the “Restricted Shares”) of the Company’s authorized Common Stock,
subject to the terms and conditions set forth in this Restricted Stock Award
Agreement (this “Award Agreement”) and the Odyssey Healthcare, Inc. 2001
Equity-Based Compensation Plan (the “Plan”). The Plan Award is governed by the
terms of this Award Agreement and, where appropriate, the Plan. Any terms not
defined herein shall have the meaning set forth in the Plan.
     This Award Agreement sets forth the terms of the agreement between you and
the Company with respect to the Restricted Shares. By accepting this Award
Agreement, you agree to be bound by all of the terms hereof.
     1. Definitions. As used in this Award Agreement, the following terms have
the meanings set forth below:
          (a) “Board” means the Company’s Board of Directors.
          (b) “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions in the State of Texas are authorized or
obligated by law or executive order to close.
          (c) “Change in Control” means, notwithstanding the terms of the Plan
or any provision herein to the contrary, the occurrence of any of the following
events:
          (i) The agreement to acquire or a tender offer for beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
by any individual, entity or group (within the meaning of section 13(d)(3) or
14(d)(2) of the Exchange Act), of 50% or more of either (x) the then outstanding
shares of Stock (the “Outstanding Stock”) or (y) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A) and (B) of paragraph (iii) below; or
          (ii) Individuals who constitute the Incumbent Board, which shall be
defined as the individuals who, as of the Date of Grant, constitute the Board
and any other individual who becomes a director of the Company after that date
and whose election or appointment by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then



 



--------------------------------------------------------------------------------



 



comprising the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board, cease for any reason to
constitute at least a majority of the Board; or
          (iii) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or an acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) the Outstanding Stock and Outstanding Company Voting Securities immediately
prior to such Business Combination represent or are converted into or exchanged
for securities which represent or are convertible into more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company, or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) and (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or the corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership of the Company existed prior to the Business Combination; or
          (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
          (d) “Committee” shall mean the committee or sub-committee established
by the Board to administer part or all of the Plan.
          (e) “Common Stock” means the common stock, par value $.001 per share,
of the Company as authorized from time to time.
          (f) “Date of Grant” means               .
          (g) “Disability” means, as determined by the Board in its sole
discretion exercised in good faith, a physical or mental impairment of
sufficient severity that either you are unable to continue performing the duties
you performed before such impairment or your condition entitles you to
disability benefits under any insurance or employee benefit plan of the Company
or its Subsidiaries and that impairment or condition is cited by the Company as
the reason for termination of your employment.
          (h) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

2



--------------------------------------------------------------------------------



 



          (i) “Person” means any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a limited liability company, a trust or other entity; a Person,
together with that Person’s Affiliates and Associates (as those terms are
defined in Rule 12b-2 under the Exchange Act), and any Persons acting as a
partnership, limited partnership, joint venture, association, syndicate or other
group (whether or not formally organized), or otherwise acting jointly or in
concert or in a coordinated or consciously parallel manner (whether or not
pursuant to any express agreement), for the purpose of acquiring, holding,
voting or disposing of securities of the Company with such Person, shall be
deemed a single “Person.”
          (j) “Plan Award” has the meaning set forth in the first paragraph of
the Award Agreement.
          (k) “Subsidiary” means, with respect to any Person, any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.
     2. Escrow of Restricted Shares. The Company shall issue in your name a
certificate or certificates representing the Restricted Shares and retain that
certificate or those certificates until the restrictions on such Restricted
Shares expire as described in Sections 5, 6, or 7 of this Award Agreement or the
Restricted Shares are forfeited as contemplated in Sections 4 and 7 of this
Award Agreement. You shall execute one or more stock powers in blank for those
certificates and deliver those stock powers to the Company. You hereby agree
that the Company shall hold the certificate or certificates representing the
Restricted Shares and the related stock powers pursuant to the terms of this
Award Agreement until such time as such certificate or certificates are either
delivered to you or canceled pursuant to this Agreement.
     3. Ownership of Restricted Shares. From and after the time that a
certificate or certificates representing the Restricted Shares has been issued
in your name, you will be entitled to all the rights of absolute ownership of
the Restricted Shares, including the right to vote those shares and to receive
dividends thereon if, as, and when declared by the Board, subject, however, to
the terms, conditions and restrictions set forth in this Agreement.
     4. Restrictions; Forfeiture. The Restricted Shares are restricted in that
they may not be sold, transferred or otherwise alienated or hypothecated until
such restrictions are removed or expire as described in Section 5, 6, or 7 of
this Agreement. The Restricted Shares are also restricted in the sense that they
may be forfeited to the Company. You hereby agree that if the Restricted Shares
are forfeited, as provided in Section 7, the Company shall have the right to
deliver the certificate(s) representing the Restricted Shares to the Company’s
transfer agent for cancellation or, at the Company’s election, for transfer to
the Company to be held by the Company in treasury or any designee of the
Company.
     5. Expiration of Restrictions and Risk of Forfeiture. The restrictions on
all of the Restricted Shares granted pursuant to this Award Agreement will
expire and become transferable and nonforfeitable according to the schedule set
forth in this Section 5, provided, however, that such restrictions will expire
on such dates only if you have been an Employee continuously from the Date of
Grant through the applicable vesting date.

3



--------------------------------------------------------------------------------



 



              Cumulative Percentage of Shares as On or After Each of the
Following   to Which the Restricted Shares are Vesting Dates   Transferable and
Nonforfeitable
First Anniversary of the Date of Grant
    25 %
Second Anniversary of the Date of Grant
    50 %
Third Anniversary of the Date of Grant
    75 %
Fourth Anniversary of the Date of Grant
    100 %

     6. Adjustment Provisions.
          (a) Recapitalization, Etc. In the event there is any change in the
outstanding Common Stock of the Company by reason of any reorganization,
recapitalization, stock split, stock dividend, combination of shares or
otherwise, there shall be substituted for or added to each share of Common Stock
theretofore appropriated or thereafter subject, or which may become subject, to
this Plan Award, the number and kind of shares of stock or other securities into
which each outstanding share of Common Stock shall be so changed or for which
each such share shall be exchanged, or to which each such share shall be
entitled, as the case may be. Adjustment under the preceding provisions of this
section will be made by the Committee, whose determination as to what
adjustments will be made and the extent thereof will be final, binding, and
conclusive. No fractional interest will be issued under the Plan on account of
any such adjustment.
          (b) Change in Control of the Company. In the event of any proposed
Change in Control, the Board shall take such action as it deems appropriate to
effectuate the purposes of this Plan Award and to protect you, which action may
include, but without limitation, any one or more of the following:
(i) acceleration or change of the date of the lapse of restrictions applicable
to this Plan Award; (ii) arrangement with you for the payment of appropriate
consideration to you for the cancellation and surrender of the Plan Award; and
(iii) in any case where equity securities other than Common Stock of the Company
are proposed to be delivered in exchange for or with respect to Common Stock of
the Company, arrangements providing that the Plan Award shall become a Plan
Award with respect to such other equity securities.
     7. Termination of Employment.
          (a) Termination Other Than Due to Death or Disability. Subject to
Section 5, if your employment relationship with Company or any of its
Subsidiaries is terminated for any reason other than due to your death or
Disability, then that portion, if any, of this Plan Award for which restrictions
have not lapsed as of the date of termination shall become null and void;
provided, however, that the portion, if any, of this Plan Award for which
restrictions have expired as of the date of such termination shall survive such
termination.

4



--------------------------------------------------------------------------------



 




          (b) Death. Upon your death, the restriction period of the Restricted
Shares shall immediately be accelerated and the restrictions shall expire.
          (c) Disability. If your employment relationship is terminated by
reason of your Disability, then the restriction period of the Restricted Shares
shall immediately be accelerated and the restrictions shall expire.
          (d) Effect of Employment Agreement. Notwithstanding any provision
herein to the contrary, in the event of any inconsistency between this Section 7
and any employment agreement entered into by and between you and the Company,
the terms of the employment agreement shall control.
     8. Leave of Absence. With respect to the Plan Award, the Company may, in
its sole discretion, determine that if you are on leave of absence for any
reason you will be considered to still be in the employ of the Company, provided
that rights to the Restricted Shares during a leave of absence will be limited
to the extent to which those rights were earned or vested when the leave of
absence began.
     9. Delivery of Certificates of Stock. Promptly following the expiration of
the restrictions on the Restricted Shares as contemplated in Sections 5, 6, and
7 of this Award Agreement, the Company shall cause to be issued and delivered to
you or your designee a certificate representing the number of Restricted Shares
as to which restrictions have lapsed, free of any restrictive legend relating to
the lapsed restrictions, upon receipt by the Company of any tax withholding as
may be requested. The value of such Restricted Shares shall not bear any
interest owing to the passage of time.
     10. Conditions to Delivery of Stock and Registration. Nothing herein shall
require the Company to issue any shares with respect to the Plan Award if
(a) that issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act of 1933 or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect or
(b) the withholding obligation as provided in Section 15 has not been satisfied.
     From time to time, the Board and appropriate officers of the Company shall
and are authorized to take whatever actions are necessary to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make shares of Common Stock available for issuance .
     11. Furnish Information. You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirement imposed upon the Company by or under any applicable statute
or regulation.
     12. Remedies. The parties to this Award Agreement shall be entitled to
recover from each other reasonable attorneys’ fees incurred in connection with
the enforcement of the terms and provisions of this Award Agreement whether by
an action to enforce specific performance or for damages for its breach or
otherwise.

5



--------------------------------------------------------------------------------



 



     13. Information Confidential. As partial consideration for the granting of
the Plan Award hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Award Agreement; provided, however, that such information may
be disclosed as required by law and may be given in confidence to your spouse,
tax and financial advisors, or to a financial institution to the extent that
such information is necessary to secure a loan. In the event any breach of this
promise comes to the attention of the Company, it shall take into consideration
that breach in determining whether to recommend the grant of any future similar
award to you, as a factor militating against the advisability of granting any
such future award to you.
     14. Consideration. No restriction on the Restricted Shares shall lapse
unless and until you have performed services for the Company or any of its
Subsidiaries that the Company believes is equal to or greater in value than the
par value of the Common Stock subject to this Plan Award.
     15. Payment of Taxes. The Company may from time to time, in its discretion,
require you to pay to the Company (or the Company’s Subsidiary if you are an
employee of a Subsidiary of the Company), the amount that the Company deems
necessary to satisfy the Company’s or its Subsidiary’s current or future
obligation to withhold federal, state or local income or other taxes that you
incur as a result of the Plan Award. With respect to any required tax
withholding, you may (a) direct the Company to withhold from the shares of
Common Stock to be issued to you the number of shares necessary to satisfy the
Company’s obligation to withhold taxes, that determination to be based on the
shares’ Fair Market Value, as defined in the Plan, at the time as of which such
determination is made; (b) deliver to the Company sufficient shares of Common
Stock to satisfy the Company’s tax withholding obligations, based on the shares’
Fair Market Value, as defined in the Plan, at the time as of which such
determination is made; or (c) deliver sufficient cash to the Company to satisfy
its tax withholding obligations. If you elect to use such a stock withholding
feature, you must make the election at the time and in the manner that the
Company prescribes. The Company may, at its sole option, deny your request to
satisfy withholding obligations through Common Stock instead of cash. In the
event the Company subsequently determines that the aggregate Fair Market Value,
as defined in the Plan, of any shares of Common Stock withheld as payment of any
tax withholding obligation is insufficient to discharge that tax withholding
obligation, then you shall pay to the Company, immediately upon the Company’s
request, the amount of that deficiency.
     16. Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Award Agreement shall confer upon you the right to continue in
the employ of the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment at any
time.
     17. No Liability for Good Faith Determinations. The Company and the members
of the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Award Agreement or the Restricted Shares
granted hereunder.
     18. No Guarantee of Interests. The Board and the Company do not guarantee
the Common Stock of the Company from loss or depreciation.

6



--------------------------------------------------------------------------------



 



     19. Company Records. Records of the Company or its Subsidiaries regarding
your period of employment, termination of employment and the reason therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
     20. Company Action. Any action required of the Company shall be by
resolution of its Board or by a Person authorized to act by resolution of the
Board.
     21. Severability. If any provision of this Award Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Award Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included herein.
     22. Arbitration. You and the Company agree, upon written request of either
you or the Company, to the resolution by binding arbitration of all claims,
demands, causes of action, disputes, controversies or other matters in question
(“Claims”), whether or not arising out of this Award Agreement or your
employment (or its termination), whether arising in contract, tort or otherwise
and whether provided by statute, equity or common law, that the Company may have
against you or that you may have against the Company or its parents,
subsidiaries or affiliates, and each of the foregoing entities’ respective
officers, directors, employees or agents in their capacity as such or otherwise,
if such Claim is not resolved by the mutual written agreement between you and
the Company, or otherwise, within 30 days after notice of the dispute is first
given. Claims covered by this Section 22 include without limitation claims by
you for breach of this Award Agreement, wrongful termination, discrimination
(based on age, race, sex, disability, national origin, sexual orientation, or
any other factor), harassment and retaliation. Any arbitration shall be
conducted in accordance with the Federal Arbitration Act (“FAA”) and, to the
extent an issue is not addressed by the FAA, with the then-current National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”) or such other rules of the AAA as are applicable to the
claims asserted. If a party refuses to honor its obligations under this Section
22, the other party may compel arbitration in either federal or state court. The
arbitrators shall apply the substantive law of Delaware (excluding choice-of-law
principles that might call for the application of some other jurisdiction’s law)
or federal law, or both as applicable to the claims asserted. The arbitrators
shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability or enforceability or formation of this Award
Agreement (including this Section 22), including any claim that all or part of
the Award Agreement is void or voidable and any claim that an issue is not
subject to arbitration. The results of arbitration will be binding and
conclusive on the parties hereto. Any arbitrators’ award or finding or any
judgment or verdict thereon will be final and unappealable. All parties agree
that venue for arbitration will be in Dallas, Texas, and that any arbitration
commenced in any other venue will be transferred to Dallas, Texas, upon the
written request of any party to this Award Agreement. In the event that an
arbitration is actually conducted pursuant to this Section 22, the party in
whose favor the arbitrator renders the award shall be entitled to have and
recover from the other party all costs and expenses incurred, including
reasonable attorneys’ fees, reasonable costs and other reasonable expenses
pertaining to the arbitration and the enforcement thereof and such attorneys
fees, costs and other expenses shall become a part of any award, judgment or
verdict. Any and all of the arbitrators’ orders, decisions and awards may be
enforceable in, and judgment upon any award rendered by the arbitrators may be
confirmed and

7



--------------------------------------------------------------------------------



 



entered by any federal or state court having jurisdiction. All arbitrations will
have three individuals acting as arbitrators: one arbitrator will be selected by
you, one arbitrator will be selected by the Company, and the two arbitrators so
selected will select a third arbitrator; provided that (a) you or the Company
shall use reasonably diligent efforts to select its respective arbitrator within
60 days after a matter is submitted to arbitration and (b) the parties
(including arbitrators) shall not be limited to selecting arbitrators from only
the AAA’s lists of arbitrators. Any arbitrator selected by a party will not be
affiliated, associated or related to the party selecting that arbitrator in any
matter whatsoever. The arbitration hearing shall be conducted within 60 days
after the selection of the arbitrators. All privileges under state and federal
law, including attorney-client, work product and party communication privileges,
shall be preserved and protected. The decision of the majority of the
arbitrators will be binding on all parties. Arbitrations will be conducted in a
manner so that the final decision of the arbitrators will be made and provided
to you and the Company no later than 120 days after a matter is submitted to
arbitration. All proceedings conducted pursuant to this agreement to arbitrate,
including any order, decision or award of the arbitrators, shall be kept
confidential by all parties. YOU ACKNOWLEDGE THAT BY SIGNING THIS AWARD
AGREEMENT, YOU ARE WAIVING ANY RIGHT THAT YOU MAY HAVE TO A JURY TRIAL OR A
COURT TRIAL, OF ANY EMPLOYMENT-RELATED CLAIM ALLEGED BY YOU.
     23. Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third Business Day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.
     The Company and you agree that any notices shall be given to the Company or
to you at the following addresses:

  Company:   717 N. Harwood
Suite 1500
Dallas, TX 75201
Attention: General Counsel     Holder:   At your current address as shown in the
Company’s records.

     24. Waiver of Notice. Any person entitled to notice hereunder may waive
such notice in writing.
     25. Successors. This Award Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

8



--------------------------------------------------------------------------------



 



     26. Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
     27. Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Texas except to the extent Texas law is preempted by federal law. The obligation
of the Company to sell and deliver Common Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Common
Stock.
     28. Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
     29. Amendment. This Award Agreement may be amended by the Board; provided,
however, that no amendment may decrease your rights inherent in this Plan Award
prior to such amendment without your express written consent.
     30. The Plan. This Award Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Award Agreement to be
executed by its duly authorized officer as of the Date of Grant first above
written.

                  By:           Name:           Title:        

ACKNOWLEDGED AND AGREED:

                By:           Name:                  

 